                                                      THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                UNITED STATES DISTRICT COURT
 7
                               WESTERN DISTRICT OF WASHINGTON
 8                                       AT SEATTLE

 9   EDWARD RIVEIRA JR., et al.,                             CASE NO. C18-1211-JCC
10                             Plaintiffs,                   ORDER
11          v.

12   SCOTT DRESCH, in his individual capacity,
     and DOES 1–10,
13
                               Defendants.
14

15

16          This matter comes before the Court on Defendant’s motion to dismiss Plaintiffs’ second
17   amended complaint (Dkt. No. 53). Having thoroughly considered the parties’ briefing and the
18   relevant record, the Court finds oral argument unnecessary and hereby GRANTS the motion for
19   the reasons explained herein.
20   I.     BACKGROUND
21          In 1989, Plaintiffs Edward and Amanda Riveira founded Absolute Mobility Center
22   (“AMC”), a business based out of their home. (Dkt. No. 51 at 2–3.) AMC sells wheelchair-
23   accessible vehicles, supplied by Indiana-based Braun Corporation (“Braun”), and other mobility-
24   assistance devices to customers, including veterans. (Id.) When qualified veterans purchase
25   AMC vehicles, “the [U.S. Department of Veterans Affairs (the “VA”)] would reimburse AMC
26   certain costs associated with the transaction. This includes the cost of shipping the vehicles from


     ORDER
     C18-1211-JCC
     PAGE - 1
 1   Indiana [Braun’s location].” (Id. at 20.) Since starting the business, Plaintiffs have established

 2   AMC offices outside of their home. (See id. at 34.)

 3          Defendant Scott Dresch is a Special Agent with the Internal Revenue Service’s Criminal

 4   Investigation Division. (Id. at 4.) On August 17, 2015, Defendant swore an affidavit requesting

 5   search warrants in order to investigate Plaintiffs’ alleged violations of provisions of the U.S. tax

 6   code, 18 U.S.C. §§ 287, 641, and 1001, as well as 26 U.S.C. § 7206(1). (Dkt. Nos. 51-1, 53 at 3.)

 7   The Honorable James P. Donohue, U.S. Magistrate Judge, issued the warrants. (Dkt. Nos. 51-2,

 8   51-3, 51-4.)
 9          On the morning of August 19, 2015, armed federal agents arrived at Plaintiffs’ home
10   while Mr. Riveira was present. (Dkt. No. 51 at 33.) At about the same time, Mrs. Riveira was
11   pulled over by a Snohomish County Sheriff patrol car and another unmarked car while she drove
12   through Plaintiffs’ neighborhood. (Id.) After being detained for about 25 minutes, Mrs. Riveira
13   was brought to Plaintiffs’ home, and Plaintiffs were kept outside under armed guard while agents
14   searched their home. (Id.) Agents also raided Plaintiffs’ offices in Woodinville and Tacoma
15   while AMC customers and employees were there, seizing records and computers. (Id. at 34.)
16          In March 2018, the U.S. Attorney’s Office ceased its investigation into Plaintiffs’ alleged
17   criminal conduct without charging Plaintiffs. (Id. at 34–35.) Plaintiffs claim that they continue to
18   experience financial, emotional, and reputational harms as a result of the agents’ search of their

19   home and offices. (Id. at 35–36.) On August 16, 2018, Plaintiffs sued Defendant in his individual

20   capacity for allegedly violating Plaintiffs’ Fourth Amendment rights against unreasonable

21   searches and seizures. (Dkt. No. 1.) Plaintiffs later amended their complaint to revise examples

22   from AMC account records, revise the number of boxes of records that were seized, and to add

23   allegations regarding a confidential source (“CS1”) who provided information contained in

24   Defendant’s warrant application. (See Dkt. No. 10.)

25          Defendant filed a motion to dismiss Plaintiffs’ amended complaint for failure to state a

26   claim and asserting a qualified immunity defense. (See Dkt. No. 33.) The Court permitted


     ORDER
     C18-1211-JCC
     PAGE - 2
 1   Plaintiffs to file a second amended complaint, in which they asserted additional factual

 2   allegations related to Defendant’s qualified immunity defense. (See Dkt. Nos. 45-1, 51.)

 3   Plaintiffs allege that the raids of their home and offices were based on overly broad and

 4   unparticularized warrants. (See Dkt. No. 51 at 6, 32.) Plaintiffs assert that Defendant obtained

 5   these warrants by knowingly and/or recklessly misrepresenting information about Plaintiffs’

 6   finances and transactional history, Plaintiffs’ bookkeeping system, AMC’s audit, and the

 7   credibility of CS1, a former AMC employee from whom Defendant obtained information to

 8   support his warrant affidavit. (See id. at 6–17.) Plaintiffs also allege that Defendant knowingly
 9   misrepresented the VA’s cost reimbursement policy. (See id. at 17–32.) In response to Plaintiffs’
10   second amended complaint, Defendant filed a renewed motion to dismiss raising the same claims
11   and defenses. (See Dkt. Nos. 49 at 1, 53.)
12   II.    DISCUSSION

13          A.      Motion to Dismiss Legal Standard

14          A party may move for dismissal if the claimant “fail[s] to state a claim upon which relief

15   can be granted.” Fed. R. Civ. P. 12(b)(6). A claim for relief must include “a short and plain

16   statement of the claim showing that the pleader is entitled to relief; and . . . a demand for the

17   relief sought . . . .” Fed. R. Civ. P. 8(a). The statement must put a party on fair notice of the claim

18   and its grounds. Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007). In reviewing a motion to

19   dismiss, the Court accepts all factual allegations as true and views them in the light most

20   favorable to the nonmoving party, but need not accept conclusory allegations, unwarranted

21   deductions of fact, or unreasonable inferences as true. Sprewell v. Golden State Warriors, 266

22   F.3d 979, 988 (9th Cir. 2001). To survive a motion to dismiss, a claim must be “plausible” in that

23   the facts pled “allow[] the court to draw [a] reasonable inference” that a defendant is liable for

24   the misconduct alleged. Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). Determining plausibility is

25   “context-specific” and “requires the reviewing court to draw on its judicial experience and

26   common sense.” Id. at 679.


     ORDER
     C18-1211-JCC
     PAGE - 3
 1          B.      Qualified Immunity Legal Standard

 2          Government officials are immune from civil liability if “in performing discretionary

 3   functions . . . their conduct does not violate clearly established statutory or constitutional rights

 4   of which a reasonable person would have known.” Harlow v. Fitzgerald, 457 U.S. 800, 818

 5   (1982). This standard is a low bar—qualified immunity protects “all but the plainly incompetent

 6   or those who knowingly violate the law.” Ashcroft v. al-Kidd, 563 U.S. 731, 743 (2011) (quoting

 7   Malley v. Briggs, 475 U.S. 335, 341 (1986)). For purposes of a motion to dismiss, the Court

 8   applies the Harlow standard to the official’s conduct “as alleged in the complaint.” Behrens v.
 9   Pelletier, 516 U.S. 299, 309 (1996).
10          To overcome a qualified immunity defense, a party must show that he or she experienced
11   a violation of a constitutional right and that the right was clearly established at the time of the
12   official’s alleged misconduct. Pearson v. Callahan, 555 U.S. 223, 232, 236 (2009) (citing
13   Saucier v. Katz, 533 U.S. 194 (2001)). If a party claims that the constitutional violation arose
14   from the official’s deceptive or reckless preparation of an affidavit for a search warrant, then the
15   party must “make[] a substantial preliminary showing that a false statement knowingly and
16   intentionally, or with reckless disregard for the truth, was included by the affiant in the warrant
17   affidavit, and [that] the allegedly false statement is necessary to the finding of probable cause.”
18   Franks v. Delaware, 438 U.S. 154, 155–56 (1978); see also Chism v. Washington State, 661 F.3d

19   380, 386 (9th Cir. 2011) (describing such inquiry as a showing of “judicial deception”). If the

20   party makes such a showing, he or she is entitled to a hearing. Id. If the party fails to do so, the

21   affidavit is presumed valid. Id. at 171. The Harlow question of reasonableness essentially

22   “merges” with the Franks question of dishonesty or recklessness. See Butler v. Elle, 281 F.3d

23   1014, 1024 (9th Cir. 2002).

24          C.      Fourth Amendment Search and Seizure Legal Standard

25          The Fourth Amendment protects a person’s rights “to be secure in their persons, houses,

26   papers, and effects, against unreasonable searches and seizures.” U.S. Const. amend. IV. Fourth


     ORDER
     C18-1211-JCC
     PAGE - 4
 1   Amendment protections extend to seizures that are less than arrests and to all intrusions by

 2   public agents on personal security, in both civil and criminal investigations. Terry v. Ohio, 392

 3   U.S. 1, 16–17 (1968); City of Ontario, Cal. v. Quon, 560 U.S. 746, 755 (2010). There is “no

 4   ready test for determining reasonableness other than by balancing the need to search against the

 5   invasion which the search entails.” Camara v. Mun. Court of City & Cty. of San Francisco, 387

 6   U.S. 523, 536–37 (1967). Where a search warrant is mandated, “reasonableness” of search and

 7   seizure is measured in terms of whether “probable cause” exists to conduct the search. Id. at 534.

 8   Probable cause “is a fluid concept—turning on the assessment of probabilities in particular
 9   factual contexts—not readily, or even usefully, reduced to a neat set of legal rules.” Illinois v.
10   Gates, 462 U.S. 213, 232 (1983).
11          Plaintiffs’ Fourth Amendment rights were clearly established at the time that Defendant
12   prepared the affidavit. Defendant, as an experienced government official, is expected to have
13   been aware of this right at the time he prepared the affidavit. See Saucier, 533 U.S. at 202. And a
14   reasonable person would know that this right is available to all citizens. See Harlow, 457 U.S at
15   818. However, Plaintiffs do not establish that their Fourth Amendment rights were violated, and
16   thus do not overcome Defendant’s qualified immunity defense, because they do not plausibly
17   demonstrate that (1) the warrants lacked sufficient specificity, United States v. Kow, 58 F.3d 423,
18   426–27 (9th Cir. 1995), or that (2) Defendant’s affidavit contained knowing or reckless falsities

19   and lacked a substantial basis for probable cause. See United States v. Leon, 468 U.S. 897, 914–

20   15 (1984); see also Franks, 438 U.S. at 155–56.

21                  1. Sufficient Specificity

22          To satisfy the Fourth Amendment’s requirements, a search warrant must be sufficiently

23   specific as to the items subject to seizure and the scope of the search, unless evidence of a

24   “permeation of fraud” justifies a seizure of all records. See Kow, 58 F.3d at 426–28. When

25   evaluating a warrant’s particularity, the Court considers: (1) whether probable cause existed to

26   seize the described items; (2) whether executing officers could objectively distinguish items


     ORDER
     C18-1211-JCC
     PAGE - 5
 1   subject to seizure from those which are not; and (3) the feasibility of a more particular

 2   description of the items. United States v. Hindman, 2008 WL 2945482, slip op. at 3 (E.D. Wash.

 3   2008) (citing United States v. Adjani, 452 F.3d 1140, 1148 (9th Cir. 2006)). Courts consider an

 4   affidavit to be part of the warrant, “and therefore potentially curative of any defects,” if the

 5   warrant incorporates the affidavit by reference, and the affidavit is physically attached to the

 6   warrant or accompanies the warrant during the search. United States v. SDI Future Health, Inc.,

 7   568 F.3d 684, 699 (9th Cir. 2009).

 8           Defendant’s affidavit describes Plaintiffs’ recordkeeping as “permeated with fraud,” and
 9   provides circumstantial facts and a list of items to be seized. (See Dkt. No. 51-1.) Plaintiffs claim
10   that the warrants were “overly broad and insufficiently particularized” and do not meet the
11   “permeated with fraud” standard. (Dkt. No. 51 at 6–7, 37.) Defendant’s affidavit is incorporated
12   by reference in each of the three search warrants. (See Dkt. Nos. 51-2 at 2, 51-3 at 2, 51-4 at 2.)
13   While it is unclear whether the affidavit itself accompanied the warrants during the searches,
14   Attachments A and B of the affidavit were incorporated as attachments to the warrants. (See Dkt.
15   Nos. 51 at 7; 51-2, 51-3, 51-4 at 4–10.) The warrants request seizure of “[a]ll records . . . of the
16   types described below” and then name specific types of materials that pertain to named entities
17   and serve a specified purpose. (See, e.g., Dkt. No. 51-2 at 7–8); see Adjani, 452 F.3d at 1148–49.
18   Plaintiffs fail to acknowledge items in Attachment B of the warrants that are sufficiently specific

19   as to what is to be seized, such as “[a]ll contracts . . . related to Absolute Mobility Center, Braun

20   Inc., Richs Inc.” (See, e.g., Dkt. No. 51-2 at 7–10.)

21           The warrants further objectively limit the search scope by specifying the criminal charges

22   to which the items must pertain to, “for the time period of January 1, 2008 through the present.”

23   (See, e.g., id. at 7); see United States v. Spilotro, 800 F.2d 959, 964 (9th Cir. 1986) (“Reference

24   to a specific illegal activity can, in appropriate cases, provide substantive guidance for the

25   officer’s exercise of discretion in executing the warrant.”). Given the circumstances as described

26   in the affidavit, such as the scope of possible criminal activity, the level of specificity in the


     ORDER
     C18-1211-JCC
     PAGE - 6
 1   warrants was reasonable. (See generally Dkt. No. 51-1); see Adjani, 452 F.3d at 1149. As the

 2   warrants were not overly broad and contained sufficient specificity, the Court finds that they

 3   meet the Fourth Amendment specificity requirements. See Adjani, 452 F.3d at 1148. 1

 4                  2. Probable Cause and Judicial Deception

 5          Probable cause looks to the likelihood that evidence of a crime could be uncovered in a

 6   search, and is not concerned with the prima facie elements of a crime, such as mens rea. See

 7   Chism, 661 F.3d at 389. Reviewing courts give deference to a magistrate judge’s determination

 8   of probable cause, unless the affidavit contains (a) a knowing or reckless falsity, and/or (b) lacks
 9   a “substantial basis” for determining the existence of probable cause. United States v. Leon, 468
10   U.S. 897, 914–15 (1984). 2 This inquiry into reckless falsity and lack of substantial basis mirrors
11   the Franks test for defeating qualified immunity—an act of “judicial deception”—so the Court

12   evaluates both inquiries together. See supra Section II.B. A claim of judicial deception cannot be

13   based on “an officer’s erroneous assumptions about the evidence he has received.” Ewing v. City

14   of Stockton, 588 F.3d 1218, 1224 (9th Cir. 2009). The Court need not accept conclusory

15   allegations of judicial deception as true. Sprewell, 266 F.3d at 988 (9th Cir. 2001); see also Newt

16   v. Kasper, 85 F. App’x 37, 38 (9th Cir. 2003) (applying Sprewell conclusory allegation standard

17   to judicial deception claim).

18                          a. Knowing or Reckless Falsity

19          Plaintiffs claim that Defendant “caus[ed] a search and seizure without probable cause” by

20   making material misrepresentations and omissions to secure the search warrants—an alleged act

21   of judicial deception. (Dkt. Nos. 51 at 36, 54 at 5); see Chism, 661 F.3d at 386. Plaintiffs claim

22   that such falsities were material because they implied Plaintiffs’ alleged intent to violate tax

23   laws. But see Chism, 661 F.3d at 389. The Court evaluates each of the alleged falsities below.

24          1
             As the Court finds that the warrants were not overly broad or lacking in specificity, the
25   Court need not apply the “permeated with fraud” doctrine. See Kow, 58 F.3d at 426–28.
            2
              Additionally, the reviewing court must find that the magistrate judge operated in a
26   neutral and detached manner. Leon, 468 U.S. at 914. The Court finds so here.

     ORDER
     C18-1211-JCC
     PAGE - 7
 1                                  i. Credibility of CS1

 2          Defendant interviewed CS1 and summarized their discussions in his affidavit. (See Dkt.

 3   No. 51-1 at 16–22.) CS1 claimed, among other things, that Plaintiffs: charged customers for state

 4   sales taxes without remitting the tax amounts to the Washington Department of Revenue

 5   (“DOR”); instructed customers to pay vehicle costs to General Electric Finance (“GE Finance”)

 6   or Braun directly, rather than to AMC, to facilitate Plaintiffs’ underreporting of income; and

 7   accepted cash payments from customers without making cash deposits into the AMC business

 8   checking account. (Id. at 18–21.) Plaintiffs argue that Defendant “repeatedly shades or outright
 9   omits key facts” as to CS1’s credibility and “downplays” a material conflict of interest. (Dkt. No.
10   51 at 8–9.) Plaintiffs allege that Defendant misrepresented CS1’s criminal history and in effect
11   hid “a well-established pattern of [CS1] deceiving and harming her employers.” (Id. at 9.) 3
12   Plaintiffs also allege that Defendant “knew yet omitted” the fact that CS1 had little knowledge

13   about the VA’s reimbursement policy and no formal training in bookkeeping, despite holding the

14   bookkeeping duties for AMC during the period of alleged tax violations. (Id.) Plaintiffs further

15   contend that CS1 founded a similar business after leaving AMC and, as a competitor of AMC,

16   informed her business partner that she “intended to fund her business using the monetary award

17   she anticipated she would receive for reporting AMC to law enforcement.” (Id.) Plaintiffs claim

18   that Defendant did not have evidence to corroborate CS1’s testimony. (Id. at 11.)

19          An informant’s infallibility or lack of ulterior motive are not prerequisites for probable

20   cause. Gates, 462 U.S. at 246; see also U.S. v. Meling, 47 F.3d 1546, 1555 (9th Cir. 1995). In his

21   affidavit, Defendant acknowledged CS1’s criminal history and the alleged conflict of interest—

22   CS1’s participation in a similar economic market after leaving AMC. (See Dkt. No. 51-1 at 17.)

23   Thus, Defendant disclosed salient facts regarding CS1’s credibility despite Plaintiffs’ claim that

24
            3
               Defendant’s affidavit states that CS1 was convicted of one count of fraud, which arose
25   out of three separate occasions of stealing. (See Dkt. Nos. 51 at 8, 53 at 12.) Defendant’s
     affidavit does not mention another civil suit against CS1 for embezzlement, which concluded
26   with a default judgment. (See id.)

     ORDER
     C18-1211-JCC
     PAGE - 8
 1   he withheld additional information. Moreover, even if Defendant’s affidavit was inaccurate,

 2   Plaintiffs have not made a plausible showing of judicial deception because they have not made

 3   specific, non-conclusory factual allegations as to Defendant’s knowing or reckless

 4   misrepresentation of CS1’s credibility. (See generally Dkt. No. 51); see also Iqbal, 556 U.S. at

 5   678; Sprewell, 266 F.3d at 988; Ewing, 588 F.3d at 1224.

 6                                  ii. DOR Audit and AMC Transactional History

 7          Plaintiffs allege that Defendant withheld or misrepresented information about AMC’s

 8   income, expenses, and tax payments in his affidavit. (See Dkt. No. 51 at 13–17.) Defendant
 9   relied on information regarding the DOR’s audit of AMC, which began in 2011 and concluded
10   on February 27, 2013. (See Dkt. No. 51-1 at 19–20.) Plaintiffs claim that Defendant made false
11   statements about the DOR audit by: inferring AMC’s reluctance and/or failure to comply with
12   the DOR’s requests for information; withholding that “DOR did not assess liability for many of
13   the vehicles identified through the [Department of Licensing] records;” distorting the fact that
14   “AMC offered to make a substantial tax payment in anticipation of a determination that AMC
15   had collected but not remitted sales tax on certain transactions” and then made those payments;
16   and withholding that “DOR did not assess any evasion penalties against AMC.” (Id. at 13–15.)
17   Plaintiffs further allege that Defendant: distorted the difference between state sales tax issues and
18   federal income tax liability; withheld that AMC had underreported its expenses, in addition to its

19   income; and withheld that Plaintiffs’ “direct payments to GE were reported as income.” (Id. at

20   15–16) (emphasis in original).

21          Plaintiffs further allege that “a correct analysis of the Braun records shows that Plaintiffs

22   in fact overreported their taxable income.” (Id. at 13, 16) (emphasis in original). Plaintiffs also

23   allege that Defendant recklessly categorized AMC’s bookkeeping system as a “scheme” that was

24   “permeated with fraud” and withheld that the “DOR itself observed that AMC’s files were a

25   mess.” (Id. at 6, 13.) Plaintiffs indicate that these alleged misrepresentations undermine

26   Defendant’s suggestion that Plaintiffs intended to violate tax laws, though intent is not relevant


     ORDER
     C18-1211-JCC
     PAGE - 9
 1   to the probable cause inquiry. (Id.); see Chism, 661 F.3d at 389.

 2          Defendant sought the search warrants “[b]ecause of what [he] believe[d] was AMC’s

 3   fraudulent behavior in responding to [DOR’s] requests.” (See Dkt. No. 51-1 at 10–11.) Plaintiffs

 4   have not made specific factual allegations to show that Defendant founded this belief on his own

 5   knowing or reckless falsities as to AMC’s income, expenses, and tax payments. See Sprewell,

 6   266 F.3d at 988; Ewing, 588 F.3d at 1224. In light of Defendant’s reasoning in his affidavit and

 7   the supporting facts, Plaintiffs have not made a plausible showing of judicial deception. See

 8   Iqbal, 556 U.S. at 678; Franks, 438 U.S. at 155–56, 171.
 9                                 iii. VA Reimbursements
10          Plaintiffs challenge Defendant’s statements in his affidavit regarding VA reimbursement.
11   (See Dkt. No. 51 at 17–32.) Plaintiffs generally sought $2,000 in reimbursement from the VA for
12   each van sold to a qualified veteran, which allegedly was the “usual and customary cost for the
13   vans” and covered “AMC’s actual shipping costs, as well as additional costs associated with
14   readying each vehicle for delivery to the customer.” (Id. at 20, 22.) Plaintiffs claim that VA
15   employees instructed them to “enter their reimbursable freight costs onto blank bills of lading
16   from Braun and submit it to the VA for reimbursement” and that such practice was “engaged in
17   by other comparable vendors.” (Id. at 20–21.)
18          Plaintiffs claim that Defendant misrepresented information regarding VA reimbursements

19   in his affidavit because he did not cite to the authorities governing VA reimbursement for

20   shipping costs for vehicles sold to qualifying veterans, and “deliberately omitted information

21   indicating that the VA’s practice was subject to a variety of interpretations and was inconsistent

22   over time and among different VA employees.” (Id. at 17–18.) Plaintiffs also claim that

23   Defendant selectively “manipulated the inferences” drawn from Plaintiffs’ communications with

24   VA representatives about the reimbursement practices and policies, to “bolster his case for

25   probable cause that Plaintiffs were acting with criminal intent.” (See id. at 21–29.); but see

26   Chism, 661 F.3d at 389. Plaintiffs claim that Defendant committed judicial deception because his


     ORDER
     C18-1211-JCC
     PAGE - 10
 1   alleged misrepresentations resulted in “an incomplete portrait of industry practice, and

 2   incomplete context.” (Dkt. No. 51 at 20–21.)

 3          Plaintiffs provide interpretations of the VA’s reimbursement policy that they allege were

 4   misrepresented or withheld from the affidavit, but they also concede that such policy was an

 5   “uncertain landscape.” (Id. at 20.) Even if Defendant’s affidavit contained inaccuracies regarding

 6   this policy, Plaintiffs have not raised factual allegations that plausibly establish that Defendant

 7   knowingly or recklessly made false statements regarding that policy. See Iqbal, 556 U.S. at 678;

 8   Franks, 438 U.S. at 155–56, 171; Sprewell, 266 F.3d at 988. Therefore, Plaintiffs have not made
 9   a plausible showing of judicial deception. While Plaintiff did not make a plausible showing of
10   judicial deception, the Court will assess the “substantial basis for probable cause” inquiry. See
11   Leon, 468 U.S. at 914–15.
12                          b. Substantial Basis for Probable Cause

13          Plaintiffs claim that Defendant’s false statements were necessary for Judge Donohue’s

14   finding of probable cause because “[t]he cumulative effect of such false statements and

15   omissions usurped the Magistrate Judge of his authority to make an independent determination

16   of probable cause.” (Dkt. No. 51 at 32.) The Court evaluates the necessity of each of the alleged

17   falsities below.

18                                   i. Credibility of CS1

19          Plaintiffs claim that CS1’s testimony provided the only basis of purported probable cause

20   to search Plaintiffs’ home, and they claim that CS1’s testimony is not reliable given the alleged

21   credibility issues discussed above. (Id. at 10); see supra Section II.C.2(a)(i). However, even in

22   the absence of the alleged omissions or misrepresentations about CS1’s credibility, probable

23   cause could have been found from information provided by CS1. Gates, 462 U.S. at 246; Meling,

24   47 F.3d at 1555. Further, Plaintiffs did not address some of the information provided by CS1 that

25   does contribute to a finding of probable cause, such as CS1’s observations of customers making

26   cash payments that were not deposited into the business bank account, and copies of AMC


     ORDER
     C18-1211-JCC
     PAGE - 11
 1   invoices paid in cash. (See Dkt. No. 53 at 11–12.) Thus, Plaintiffs have not shown that but for the

 2   alleged misrepresentations of CS1’s credibility, there would not have been a substantial basis of

 3   probable cause. See Leon, 468 U.S. at 914–15; Franks, 438 U.S. at 155–56.

 4                                  ii. DOR Audit and AMC Transactional History

 5          In his affidavit, Defendant states several unchallenged facts pertaining to DOR’s

 6   investigation, and Plaintiffs’ financial records and correspondence. Defendant cited the DOR’s

 7   finding that “AMC had admitted to failing to remit almost $300,000 in sales taxes” and that

 8   “AMC had underreported its gross receipts by over $4,000,000 for the time period of January 1,
 9   2008 through March 31, 2012.” (Id. at 20.) Defendant also cited records indicating that AMC
10   customers made over $2,000,000 in direct payments to Braun, and emails from Plaintiffs to
11   Braun directing these payments to specific invoice numbers, as evidence of Plaintiffs’ efforts to
12   not report the income on their corporate tax returns and to avoid reporting the state sales tax.
13   (Id.) Defendant explained that DOR’s numbers were based on records obtained from the
14   Department of Licensing (“DOL”), which may have excluded some of the AMC vehicle titles,
15   thus postulating that DOR’s investigation could have understated the revenues that AMC failed
16   to report. (Id. at 20–21.) Defendant also explained that “[t]he accounting numbers contained
17   herein represent investigators’ best efforts to assess and tabulate the transactions that were
18   involved . . . based on information from subpoenaed records that may sometimes be incomplete

19   or unclear.” (Id. at 12.) Defendant also compared transactional activity in an AMC business

20   checking account with information provided in AMC’s tax forms, which contributed to his

21   theory that Plaintiffs had underreported their income. (See id. at 24.) Defendant had “not seen

22   evidence of any other business checking account maintained by AMC.” (Id. at 22.) Plaintiffs do

23   not dispute these factual findings, and these findings alone could have formed a substantial basis

24   for Judge Donohue’s finding of probable cause, thus rendering the searches of Plaintiffs’ home

25   and businesses valid. (See Dkt. No. 51 at 14–15); Leon, 468 U.S. at 914–15; Franks, 438 U.S. at

26   155–56.


     ORDER
     C18-1211-JCC
     PAGE - 12
 1                                 iii. VA Reimbursements

 2          Defendant reviewed several audio and video recordings of conversations between Dale

 3   Jones, the VA prosthetics chief, and Mrs. Riveira, in which she admitted that “the actual

 4   shipping charges were approximately $750, and not $2,000, but that AMC had other costs of

 5   doing business” and in which Jones repeatedly reminded her that VA would only reimburse the

 6   actual cost of shipping. (Dkt. No. 51-1 at 26.) In his affidavit, Defendant discusses several

 7   interviews in which Braun general counsel and employees stated that the bills of lading produced

 8   by AMC were not legitimate Braun documents and that “Braun has never given AMC authority
 9   or permission to create or alter Braun documents.” (See id. at 28–30.) These interviews provided
10   substantial evidence of Plaintiffs’ possible fraudulent claims for VA reimbursement, and
11   Plaintiffs do not challenge the content of many of those interviews. (See generally Dkt. No. 51.)
12   In light of Defendant’s evaluation of Plaintiffs’ probable criminal activity in his affidavit, Judge
13   Donohue reasonably balanced the need to search Plaintiffs’ home and businesses for evidence of
14   criminal activity against the invasion entailed by that search. See Camara, 387 U.S. at 536–37.
15   Plaintiffs have not raised a plausible claim to show otherwise because sufficient unchallenged
16   facts remain which form a substantial basis for finding probable cause. See Iqbal, 556 U.S. at
17   678; Leon, 468 U.S. at 914–15.
18          In sum, Plaintiffs’ second amended complaint cannot survive Defendant’s motion to

19   dismiss because Plaintiffs have not made a plausible claim for an unreasonable search and

20   seizure that overcomes Defendant’s qualified immunity defense. While Plaintiffs’ Fourth

21   Amendment rights were established at the time of the search, Plaintiffs have not plausibly

22   alleged that their rights were violated. See Pearson, 555 U.S. at 232, 236. Plaintiffs also have not

23   plausibly alleged that Defendant knowingly or recklessly made false statements in his affidavit.

24   Further, even if the alleged false statements were taken as such, Plaintiffs have not shown that

25   those collective statements provided the necessary basis for Magistrate Judge Donohue to find

26   probable cause. See Franks, 438 U.S. at 155–56, 171. Furthermore, Plaintiffs have not shown


     ORDER
     C18-1211-JCC
     PAGE - 13
 1   that the remaining unchallenged facts in the affidavit could not have formed a substantial basis

 2   for finding probable cause. See Leon, 468 U.S. at 914–15. 4

 3   III.     CONCLUSION

 4            For the foregoing reasons, Defendant’s motion to dismiss Plaintiffs’ second amended

 5   complaint (Dkt. No. 53) is GRANTED. Plaintiffs’ complaint is DISMISSED without leave to

 6   amend.

 7            DATED this 18th day of July 2019.




                                                          A
 8
 9

10
                                                          John C. Coughenour
11                                                        UNITED STATES DISTRICT JUDGE
12

13

14

15

16

17

18

19

20

21

22

23

24

25            4
              Because Plaintiffs do not overcome Defendant’s qualified immunity defense, the Court
     need not reach the Bivens issue. (See Dkt. No. 51 at 4); Bivens v. Six Unknown Named Agents of
26   Fed. Bureau of Narcotics, 403 U.S. 388 (1971).

     ORDER
     C18-1211-JCC
     PAGE - 14
